Fourth Court of Appeals
                                San Antonio, Texas
                                    November 21, 2022

                                   No. 04-21-00345-CR

                        EX PARTE Vanessa Marie VILLANUEVA

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
       On October 13, 2022, we granted appellant an extension of time to file a motion for
rehearing, and we set the due date for the motion for rehearing as November 14, 2022. On
November 14, 2022, appellant filed a motion requesting a second extension until December 19,
2022. After consideration, we grant the motion. Appellant’s motion for rehearing is due by
December 19, 2022.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court